Case 1:17-cv-21734-FAM Document 30 Entered on FLSD Docket 01/19/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                            Case Number: 17-21734-CIV-MORENO

   SHLOMY DIAMONT and SARA LIPSKAR,

                  Plaintiffs,
   vs.

   SCOTTSDALE INSURANCE COMPANY,

                  Defendant.
  _________________________________________/
              ORDER ADOPTING MAGISTRATE JUDGE GOODMAN’S
                        REPORT AND RECOMMENDATION
        THE MATTER was referred to the Honorable Jonathan Goodman, United States
  Magistrate Judge, for a Report and Recommendation on Defendant's Motion to Enforce Settlement
  with Incorporated Memorandum of Law (D.E. 14), filed on July 15, 2020. The Magistrate Judge
  filed a Report and Recommendation (D.E. 28) on December 16, 2020. The Court has reviewed
  the entire file and record. The Court further notes that no objections to the Report and
  Recommendation have been filed, and the time do so has passed. Rather, it appears that Defendant
  is not contesting the Report and Recommendation’s findings and conclusions, as the Defendant
  filed a Notice of Consent to Plaintiff’s Entitlement to Attorneys’ Fees (D.E. 29), indicating that
  “the only matter remaining to be resolved in this action is the determination of the amount of
  reasonable attorneys’ fees and costs to which Plaintiffs are entitled.” Accordingly, it is
         ADJUDGED         that   United    States   Magistrate    Judge   Goodman’s      Report   and
  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is
         ADJUDGED that Defendant's Motion to Enforce Settlement with Incorporated
  Memorandum of Law is DENIED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 19th of January 2021.



                                          ______________________________________
                                                FEDERICO A. MORENO
                                                UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  United States Magistrate Judge Jonathan Goodman
  Counsel of Record
